PER CURIAM.
A certain instrument entitled “Final Compensation Settlement Receipt” was'signed by the claimant April 25, 1936. The consideration was the sum of $490. This settlement agreement, final receipt, and release was received by the Industrial Commissioner in May, 1936, and thereafter no notice of disapproval of agreement of settlement was given by the Industrial Commissioner. Under the terms of the final receipt, payment was made in final settlement and satisfaction of all claims for compensation. This case is ruled by the opinion of this court in the case of Chittenden v. Alf. F. Jarvis et al., 297 N. W. 787. Opinion filed April 29, 1941.
The judgment appealed from is reversed.
All the Judges concur.